Citation Nr: 0945212	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy for the left lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy for the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.

In an August 2009 rating decision, the RO granted service 
connection for hypertension and tinnitus.  In light of the 
foregoing, no allegations of errors of fact or law remain for 
appellate consideration and the claims have been fully 
resolved and rendered moot.  No exceptions to the mootness 
doctrine are present because the benefits sought on appeal 
have been granted without the need for action by the Board.  
See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2009).

During the pendency of the appeal, in January 2008, the RO 
increased the Veteran's service connected peripheral 
neuropathy of the left and right lower extremities to 20 
percent each, effective September 17, 2003.  Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board, and the 
issues before the Board are as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (Because the 
Veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found -a practice known as 
"staged" ratings). AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

According to the October 2007 VA QTC examination, diagnoses 
of dermal thinning and renal hypertension were noted to be as 
likely as not related to diabetes mellitus.  The Veteran may 
wish to file claims of entitlement to service connection for 
the disorders.  The Veteran is free to file a claim at the RO 
if he desires.

In March 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service connected diabetes mellitus, type 
II, requires a strict diet and the use of insulin, but does 
not necessitate the regulation of activities.

2.  The Veteran's left lower extremity neuropathy does not 
resemble a moderately severe incomplete paralysis of the 
sciatic nerve.

3.  The Veteran's right lower extremity neuropathy does not 
resemble a moderately severe incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2009).  

2.  The criteria for a disability rating in excess of 20 
percent are not met for neuropathy of the left lower 
extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8520 (2009). 

3.  The criteria for a disability rating in excess of 20 
percent are not met for neuropathy of the right lower 
extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

I. Diabetes mellitus, type II

The Veteran contends that a higher rating is warranted for 
his diabetes mellitus, type II.  Diabetes mellitus is rated 
as 20 percent disabling effective from the date of the 
initial grant of service connection.

Under DC 7913, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119 (2009).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under DC 7913.  
Note 1 following 38 C.F.R. § 4.119 (2009).

The record shows that the Veteran's diabetes is treated with 
diet and insulin. However, none of the evidence of record 
indicates that a doctor has determined that regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) is medically required as necessary 
for higher ratings of 40 percent, 60 percent or 100 percent 
under DC 7913.  According to an October 2007 VA QTC 
examination, the diabetes does not cause any restriction of 
activities.

The Board notes that the Veteran's private physician noted 
that the Veteran's diabetes mellitus requires regulation of 
activities.  However, information pertaining to the 
regulation of activities as provided in the remarks section 
indicated that the Veteran has peripheral neuropathy 
secondary to diabetes mellitus.  On past treatment reports, 
his private physician reported that the Veteran's peripheral 
neuropathy interferes with his job as an automobile mechanic 
which requires him to be on his feet all day and causes him 
to be unable to work at his usual pace and unable to walk any 
distances.  See private treatment reports from Dr. R. G. 
dated in June 2005, July 2005, and March 2006.  In addition, 
the 2005 VA examination reports notes that the Veteran had a 
reduction in activities due to fatigue.  However, the Board 
notes that the Veteran is separately rated for his peripheral 
neuropathy and the above mentioned evidence does not reflect 
that the Veteran had physician prescribed regulation of 
activities.  Whereas none of the VA examination reports or 
private clinical findings have indicated that any regulation 
of activities is medically required, an increased evaluation 
to 40 percent is not warranted under DC 7913.

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the regulation of activities is the primary characteristic 
distinguishing the higher rating in this case and, absent a 
finding that regulation of activities is required, a higher 
rating is not warranted.  

The Board is aware that the Veteran has several additional 
diabetic complications and the record reflects the subsequent 
grant of service connection for depression, retinopathy, 
erectile dysfunction, peripheral neuropathy of the upper 
extremities, and hypertension.  Each of these disabilities 
has been rated separately and the Veteran has not submitted a 
notice of disagreement with the disability evaluations 
assigned.  Therefore, those rating evaluations are not 
currently on appeal.  As such, the manifestation of such 
secondary conditions has no bearing on the rating for 
diabetes mellitus; to hold otherwise would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (providing, in 
part, that evaluations of the same manifestations under 
different diagnoses [or, diagnostic codes], is to be 
avoided).

The Board has also reviewed the claim mindful of the guidance 
of Fenderson, supra.  The RO has noted consideration of all 
pertinent evidence, and has assigned the current 20 percent 
rating effective from the date of the initial grant of 
service connection.  The current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of further staged ratings.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's diabetes mellitus. In this regard, the 
Board finds that there has been no showing that the Veteran's 
diabetes mellitus, in and of itself, has necessitated 
frequent periods of hospitalization.  While the Veteran's 
diabetes mellitus has been shown to affect the Veteran's 
employment by decreasing his ability to concentrate according 
to the June 2005 private treatment report from Dr. R. G., the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown , 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Peripheral neuropathy of the lower extremities

The Veteran contends that a higher rating is warranted for 
his peripheral neuropathy of both lower extremities.  Service 
connection for peripheral neuropathy of the left and right 
lower extremities was granted and assigned separate 20 
percent evaluations pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, effective September 17, 2003.  See 
January 2008 rating decision. 

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis (Diagnostic Code 8620) and neuralgia (Diagnostic 
Code 8720) of that nerve.  Disability ratings of 10 percent, 
20 percent and 40 percent are assigned for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the lower extremities 
are not shown to resemble a moderately severe incomplete 
paralysis of the sciatic nerve.  Objective findings from the 
treatment records and VA examination reports reveal no more 
than moderate symptomatology.  

The Veteran underwent a VA C&P examination in January 2005, 
at which time he complained of burning in his feet.  Upon 
examination of the lower extremities, pinprick sensation was 
deceased up to the ankles bilaterally and dorsalis pedis and 
posterior tibial pulses were 1+ and equal bilaterally.  The 
examiner noted that the Veteran was able to walk on his heels 
and toes without difficulty and that he had symptoms 
suggesting peripheral neuropathy for the past year.  

The Veteran underwent a VA QTC examination in October 2007, 
at which time he reported that he had tingling and numbness 
in his feet for 6 years, abnormal sensation, and occasional 
shooting pains in his feet and legs.  The Veteran also 
complained of calf pain at rest and persistent coldness in 
the extremities.  Upon neurological examination, motor 
function was noted to be within normal limits, but sensory 
function was abnormal.  There was decreased light touch 
sensation of both legs from just below the knees and severely 
diminished touch sensation of the plantar surfaces from the 
mid-arch distally.  Knee jerk and ankle jerk were reflexes 1+ 
bilaterally.  Peripheral pulses were noted to be 2+.  The 
examiner noted that the neurological condition results in 
neuralgia.

Additionally, private medical records indicate that the 
Veteran's peripheral neuropathy causes numbness and pain in 
his feet.  See private treatment report from Dr. R. G. dated 
in March 2006.  Dr. R.G. has also indicated that because of 
the Veteran's peripheral neuropathy, he is unable to work at 
his usual pace and unable to walk any distances.  See private 
treatment report from Dr. R. G. dated in July 2005. 

The manifestations described in detail above resemble no more 
than a moderate incomplete paralysis and fail to approach the 
criteria for a 40 percent rating.  Although there is evidence 
of decreased sensation and reflexes, the motor function in 
the Veteran's lower extremities has consistently been noted 
to be within normal limits.  The Board notes that private 
treatment reports indicate that the Veteran cannot walk any 
distances, however, this appears to be misstatement, as VA 
examinations indicate the Veteran can walk on heels and toes 
without difficulty and motor function was noted to be within 
normal limits.  Furthermore, there is no indication that the 
Veteran requires any assistive device to walk.  As previously 
noted, under 38 C.F.R. § 4.124(a), when nerve involvement is 
wholly sensory, the rating should be for the mild, or at most 
moderate degree.  Given the foregoing, the Board finds that 
the medical evidence is insufficient to show that the 
Veteran's disabilities are productive of moderately severe 
incomplete paralysis of the sciatic nerve of either lower 
extremity.  

The Board notes the Veteran's diagnosis of neuralgia.  As 
noted previously, neuralgia is to be rated with a maximum 
equal to moderate complete paralysis, the level which the 
Veteran's peripheral neuropathies of the lower extremities 
are currently rated.  Thus, an evaluation in excess of 20 
percent under DC 8720 is not warranted.

Furthermore, evidence does not demonstrate that any of these 
conditions are manifested by moderately severe incomplete 
neuritis, such that an increased evaluation is warranted 
under DC 8620.  Specifically, given the aforementioned 
medical evidence, to include the findings (or lack thereof) 
as to muscle atrophy, strength, and sensation, the Board 
finds that it is not shown that the Veteran's right or left 
lower extremity neuropathy, is manifested by moderately 
severe incomplete neuritis of the sciatic nerve, as 
contemplated by this diagnostic code.  Accordingly, the 
criteria for an evaluation in excess of 20 percent have not 
been met under DC 8620.

The Board has also reviewed the claim mindful of the guidance 
of Fenderson, supra.  The RO has noted consideration of all 
pertinent evidence, and has assigned the current 20 percent 
rating effective from the date of the grant of service 
connection.  The current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of further staged ratings.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's lower extremity peripheral neuropathy. 
In this regard, the Board finds that there has been no 
showing that the Veteran's peripheral neuropathy, in and of 
itself, has necessitated frequent periods of hospitalization.  
While the Veteran's peripheral neuropathy of the lower 
extremities has been shown to affect the Veteran's employment 
by limiting standing and walking; the evidence of record does 
not reflect any factor which takes the Veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned disability ratings are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
November 2004, before the original adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate claims for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have. The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and the 
Veteran's claim was readjudicated in a supplemental statement 
of the case dated January 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

In any event, this appeal arises from disagreement with the 
initial evaluations following the grants of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  VA 
examinations were performed in 2005 and 2007 in order to 
obtain medical evidence as to the extent of the claimed 
disabilities.  The examination reports are adequate and 
probative in establishing the severity of the Veteran's 
disabilities.  Private treatment reports were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 20 percent for peripheral neuropathy of 
the left lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of 
the right lower extremity is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


